Title: Thomas Jefferson to Samuel Smith (of Pennsylvania), 9 July 1809
From: Jefferson, Thomas
To: Smith, Samuel (of Pennsylvania)


          Sir  Monticello July 9. 09.
          I recieved, a few days since your favor of June 28. covering a letter from Morrow & Andrew Lowry requesting information whether the pardon to them was not a remission of the costs of prosecution also. as it is official, & not personal opinion which can alone answer their purposes, I now, to save time, transmit their & your letter to the Secretary of state, whose opinion, or that of the Attorney General will doubtless be transmitted to you on the subject. accept the assurances of my respect.
          
            Th:
            Jefferson
        